I concur in the conclusion reached by the majority opinion that the Quarterly Estimate Law is unconstitutional. It does not follow, however, that mandamus should issue. It is clear that warrants have already been issued far in excess of the revenue that will accrue to the general revenue fund for this fiscal year. The issuance of additional warrants that may be allowed under the majority opinion will increase the deficit by more than a million dollars, which, in my opinion, cannot be done without doing violence to the debt limitation provisions of the Constitution. My views on this subject have been stated in Re Treasury Note Indebtedness (1939) 185 Okla. 10,90 P.2d 19, and in Phillips v. Carter (1940) 186 Okla. 571,99 P.2d 1025, and need not be repeated here.
I therefore dissent to the conclusion that mandamus should issue.
WELCH, V. C. J., concurs in the views of Justice HURST.